Reilly, J.
(concurring). I concur that the trial court properly determined that a trust was created by petitioner, who may serve as trustee, and that Martha’s creditors should be permitted to reach the assets of the trust and compel payment in the maximum amount that would be in the trustee’s discretion to disburse with respect to that portion of the assets that came from Martha, but not with respect to any portion of the trust that came from other individuals, particularly petitioner. I would remand to determine what funds, if any, were legally attributable to Martha and therefore subject to the claims of respondent.